     ,,..t,.19-cr-00496-CM-1            Document 37        Filed irtNYSD on 12/16/2019                       Page 1 of 1



      y;oCUMENT                             _ .
                                                     I
       ·:;,\ -· -.· ··--.. ·-..::::.:--··=-~;.;::;=-=r
          t:i~: SDhY
                                                             U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York
                                                               The Silvio J. Mollo Building
                                                               One Saint Andrew's Pla::a
                                                               New York, New York /0007
                                                                                                   fvlEMO ENDORSED
                                                                December 16, 2019           ,,,.,[,sf'(
BYECF
The Honorable Colleen McMahon                                      n-            /       pf i\,, -\-" l't'(l ~•*<t-
United States District Judge
Southern District of New York                                      ~      ~0r                 VJ                     ,       ~o~01
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
                                                                       )_J,fs,4; 7 -t()             J ~ · '1_ 1 f__-,d luk,l.
New York, New York l 0007                                                   v\-\:       ':)·.DO, \\          ~       r~          ,               ~~
                                                                                                   ~   J~ 9                      }N~~f
        Re:       United States      v. Calvin Hudson, 19 Cr. 496 (CM) ~ic--ou\                        ,~            ~ _ i- ~ Cf\lJ
                                                                                          D\' ' \./'S yt c...E,, ,   't V\ ~\.              .1   )

Dear ChiefJudge McMahon:                                                    ~ A&-k,-t" ~ 4 o V o-><<'._, \r--6½
                                                                                              \

        In light of the recent change in the date of the next pretrial conf~nce in this case, the ~ &-.~tL
Government respectfully submits this letter seeking that the Court order the exclusion of time 1 '             /i'i     /.4
pursuant to 18 U.S.C. § 3161 (h)(7)(A) between today, December 16, 2019, and the date set for the \I\.( c, c::- b'\.~
next conference of January 9, 2020. The Government submits that such an exclusion would be in                            ~~•5        ~lkv--J.
the interest of justice in this case as it would allow the defense additional time to review discovery    f,(f:..-~ ~t.
and contemplate any pretrial motions, and the parties additional time to continue discussions of t.v
potential dispositions short of trial. Defense counsel for Mr. Hudson has infonned the Government 0'4-1-v ~£..
th~t he opposes this request, whereas defense counsel for Messrs. Kenyatta and Green consent to                    t,-,f;o{_         vvcJ
this request.                                                                                          O·      u .,,
                                                                                                             -{per 'io t<A-01r~cw-0:_zf~,
                                                                Respectfully submitted,                        tt+-(t~so.      -
                                                                GEOFFREY S. BERMAN
                                                                                                                Coun.;s~ ( ~ r
                                                         By:
                                                                                                                {fv~f>o IV ) ~u [J_
                                                               · Maurene Corney
                                                                 Timothy Capozzi
                                                                                                               1Uot      44.£
                                                                                                                         1
                                                                                                                             ~



                                                                 Aline Flodr
                                                                 Assistant United States Attorneys
                                                                                                               <Jnut4'v-fticv~~
                                                                 (212) 637-2324/2404/1110                 if (t,lu-, ttud5ovG
cc: Defense Counsel of Record (ECF)                                                                     (Uad,'? -to w~
                                                                                                            f-te JvC-IJ32)_             4v       pf

                                                                                                       &~~Ltz. tp /Ui>V.,-~
                                                                                                   ~~u__
